Citation Nr: 0801579	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-31 243	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) March 2002 decision that 
denied an effective date prior to March 21, 1989 for award of 
service connection for chronic psychiatric disability 
(diagnosed as paranoid schizophrenia).  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1976.  

This matter is before the Board as an original action on the 
motion of the veteran, alleging CUE in a Board decision dated 
March 21, 2002.  

In June 2006, the Board denied a motion to advance this 
matter on the docket as sufficient cause to advance the 
matter on the docket had not been shown.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  In March 2002, the Board denied an effective date prior 
to March 21, 1989 for award of service connection for chronic 
psychiatric disability (diagnosed as paranoid schizophrenia).  

2.  The March 2002 Board decision was supported by evidence 
then of record, the correct facts as known at that time were 
before the Board, and the statutory and regulatory provisions 
extant at the time were correctly applied.  


CONCLUSION OF LAW

The March 2002 Board decision does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is challenging a decision issued by the 
Board on March 21, 2002, which denied an effective date 
earlier than March 21, 1989 for grant of service connection 
for chronic psychiatric disability (diagnosed as paranoid 
schizophrenia).  In the April 2006 motion, the veteran's 
representative argued two bases for the allegation of CUE.  
First, that the Board failed to properly apply 38 U.S.C.A. § 
5110 (West 1991) as implemented by 38 C.F.R. § 3.400 (2001).  
Second, that the Board failed to fully comply with the 
directives of the Court with regard to the Veterans' Claims 
Assistance Act of 2000.  

The decision issued by the Board in March 2002 is final.  See 
38 U.S.C.A. §§7103, 7104(a) (West 2002); 38 C.F.R. § 20.1104 
(2007).  However, the law provides that a final Board 
decision may be revised or reversed on the grounds of CUE.  
See 38 U.S.C.A. §§ 5109A(a), 7111(a).  Review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  See 38 C.F.R. § 
20.1403(b)(1).

CUE is defined and explained in 38 C.F.R. § 20.1403, as 
follows:  

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. - (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) concerning CUE in an RO decision 
provide a further framework for determining whether CUE 
exists in a Board decision.  The Court has held that the mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
Court has explained that CUE " is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

Before addressing the issue of CUE, the Board must determine 
whether the motion alleging CUE meets specific pleading 
requirements.  See 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 
C.F.R. § 20.1404(b), a motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  Id.

The movant is not very clear in that his motion is stated in 
general terms and does not provide a factual or legal basis 
for his allegation that the Board misapplied or failed to 
apply statute and regulation in the March 2002 decision.  
Although whether his motion meets pleading requirements is 
questionable, as he has at least specified the statute and 
regulation that he argues were misapplied, the Board finds 
the motion compliant with regulatory requirements and will 
address the merits of his contentions.  

As to the movant's argument that the Board failed to comply 
with the directives of the Court with regard to the VCAA, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a failure to assist the veteran in 
development of a claim cannot constitute CUE.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (en banc).  
The Federal Circuit explained that to allow for a failure to 
assist to constitute CUE would require eliminating the 
requirement that CUE be outcome determinative and the 
requirement that the error must be based on the record at the 
time of the original decision.  Id.  Following this 
reasoning, a breach of duty to notify falls into the same 
kind of error as a breach of duty to assist and neither can 
be a basis for CUE.  

The facts of this case are not in dispute, nor has the movant 
alleged that the facts as known at the time of the March 2002 
decision were not before the Board.  To the extent that the 
movant merely seeks to reweigh the facts of this case, how 
the facts were weighed in the March 2002 decision cannot form 
the basis for CUE.

Turning to moving party's assertion that the Board failed to 
properly apply 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, this 
law and regulation provided that the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 3.400 (2001).  For 
claims received within one year the veteran's release or 
discharge from service, the effective date of an award of 
disability conpensation shall be the day following the date 
of that discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 
1991).  38 C.F.R.  § 3.400(b)(2)(i) (2001) provides that in 
cases involving direct service connection, the effective date 
of such grant will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991).  Any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155 (2001).  Such an informal 
claim  must identify the benefit sought.  An "application" 
is defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 
1999). 

38 C.F.R. § 3.157 (2001) provided that once a formal claim 
for pension or compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of certain evidence will be accepted as an informal 
claim.  This certain evidence includes a report of 
hospitalization by VA or uniformed services and evidence from 
a private physician or layman when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable possibility of 
entitlement.  Id.  Such a report cannot be considered as an 
informal claim for purposes of an earlier effective date for 
service connection where there has not been a prior 
allowance, or disallowance of a formal claim for compensation 
based on the noncompensable nature of the disability in 
question.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

On March 21, 1989, VA received a claim from the veteran for 
service connection for mental illness.  The earliest dated 
document of record regarding any claim by the veteran is a 
deferred rating decision dated in June 1981.  That document 
states that the veteran's pension claim could be disallowed 
but decision as to a compensation claim was deferred pending 
receipt of service medical records.  The claimed disability 
was not specified.  A letter addressed to the veteran in July 
1981 informed him that neither a head injury nor an eye 
condition were incurred in or aggravated by service.  Claims 
for service connection for those disabilities were again 
denied in February 1986.  

Received by VA in July 1986 is a statement signed by the 
veteran in which he requested that he be awarded VA benefits 
for nonservice-connected disability because his health was 
getting worse and he was not able to obtain gainful 
employment.  Also received that same date, was a form from 
the Texas Veterans Commission entitled "STATEMENT OF 
ATTENDING PHYSICIAN" that indicates treatment in 1985 and 
lists diagnoses of schizophrenia, residual; multidrug and 
alcohol abuse, in remission; and schizotypal (sic) 
personality disorder.  

Received by VA in May 1988, was a statement from the veteran 
asking that his file be reviewed and that he be advised of 
any service-connected or nonservice-connected benefits 
payable or if medical benefits exist.  He also stated "I am 
an MHMR patient and my health is poor.  I can not get any 
gainful employment."  

Also of record are various mental health treatment records, 
dated prior to March 1989.  These include records of 
hospitalization and treatment by non-VA health care providers 
as well as a July 1986 discharge summary of VA 
hospitalization for mental health treatment.  

The March 2002 Board decision correctly applied the law to 
the facts of record at that time.  Claims for service 
connection for eye and head disabilities are not claims for 
service connection for a mental disorder.  Prior to receipt 
of the veteran's claim in March 1989, a claim for pension or 
compensation had not been allowed, service connection had not 
been established for any disability, and no request for 
service connection for a psychiatric disability had been 
considered by the RO.  Hence, 38 C.F.R. § 3.157 with regard 
to informal claims in hospital summaries, examinations, or 
treatment records, was not for application.  It cannot be 
said that reasonable minds would be compelled to conclude, 
and could not differ, that any of the correspondence received 
by VA prior to March 21, 1989 constituted a formal or 
informal claim for entitlement to service connection for a 
psychiatric disability.  

In the March 2002 decision, the Board considered all of the 
pertinent evidence of the record before it that could even 
arguably be construed as favorable to the veteran's claim, 
correctly applied all applicable statutes and regulations, 
and explained application of those statutes and regulations 
to the facts.  Because there was no CUE in the March 2002 
Board decision, the veteran's motion must be denied.  

The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Hence, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

ORDER

The motion is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



